ON REHEARING
PER CURIAM.
We vacate our opinion filed September 9, 1981 and grant rehearing. It is now apparent that appellant did object at the trial court to an award of attorney’s fees to appellees on the ground that appellees’ counsel failed to testify at the hearing on their motion for fees. As we held in Cohen v. Cohen, 400 So.2d 463 (Fla. 4th DCA 1981), the testimony of appellees’ attorney should have been required by the trial court. Accordingly, we grant the motion for rehearing, and reverse and remand to the trial court for the opportunity for a further hearing. See Cohen, supra, at 465.
LETTS, C. J., and MOORE and GLICK-STEIN, JJ., concur.